Citation Nr: 0330620	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran served on active duty from March 1965 to January 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 2001 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Huntington, West Virginia.  The RO denied 
entitlement to service connection for a skin disorder, 
claimed as a fungal infection, due to service in Vietnam.  
The Board notes that service connection for a skin 
condition, to include on a direct basis and as secondary to 
herbicide exposure had been previously denied in prior final 
rating decisions in January 1984, January 1989, and October 
1990.  

In its August 2001 denial, the RO noted the prior denials of 
entitlement to service connection for a skin condition but 
treated the claim as a new claim as the veteran was now 
seeking service connection for a fungal condition as opposed 
to prior claims for a skin condition.  In light of this fact 
and in light of the fact that there now appears to be 
pertinent service medical records missing from the claims 
file, the Board shall not address this issue in terms of 
reopening a prior final denial.  

In June 2003, the veteran and his wife testified at a 
hearing held before the undersigned Veterans Law Judge held 
at the RO.  A transcript of this hearing is associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the 
Board finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  

The Board notes that it appears that pertinent service 
medical records are missing from this claims file.  The 
August 2001 rating decision documents the existence of 
service medical records that showed treatment in 1967 for a 
fungal condition of the left foot and back.  A review of the 
available service medical records does not include records 
showing treatment for a fungal condition in 1967.  

The veteran is noted to have requested copies of his service 
medical records in his May 2001 claim.  Thereafter, he 
submitted a photocopy of a January 1969 separation 
examination that documented two episodes of athlete's foot, 
which responded to conservative treatment.  The original of 
this document is not included with the available service 
medical records, which suggests that there were service 
medical records misplaced after the veteran was sent copies 
of them.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings 
and conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In such cases where service records have been lost or 
destroyed, the Board is under a duty to advise the veteran 
of alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Moreover, even should the missing records not be obtained, 
the veteran should be given a VA examination with claims 
file review to ascertain the nature and severity of his 
claimed skin disorder.  Prior VA skin examinations on record 
do not reflect whether the claims file was reviewed.

Finally, the Board notes that in September 2002, the RO sent 
the veteran notification letters specifically advising the 
appellant about the VCAA regarding the issue on appeal, 
classified as entitlement to service connection for 
chloracne as secondary to exposure to defoliants, pursuant 
to Quartuccio.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  Among other things, 
the CAFC held that providing a 30-day response period to 
provide information and identify evidence to substantiate a 
claim was contrary to 38 U.S.C.A. § 5103(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the VBA AMC must take this opportunity to 
ensure that all VCAA notice obligations have been satisfied 
in accordance with the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

This should include review of the 
September 2002 VCAA notification letter 
to ascertain whether it is compliant 
with the VCAA notice obligations noted 
above and if not, proper notice should 
be sent to the veteran.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A record of his notification 
must be incorporated into the claims 
file.

3.  The VBA AMC should attempt to obtain 
all service medical records not already 
associated with the claims file, 
including any medical records showing 
treatment for a rash of the left foot 
and back in 1967.  If the missing 
service medical records are shown to be 
unavailable, the RO sought to obtain any 
alternate service records, to include 
SGO records or contacting the veteran 
and requesting copies of records he may 
have.  The VBA AMC must document all 
efforts to locate and retrieve the 
veteran's service medical and personnel 
records.  If any attempts to obtain 
additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The VBA AMC should arrange for a VA 
special skin examination of the veteran 
by a specialist in dermatological 
disorders including on a fee basis if 
necessary to ascertain the current 
nature, extent of severity, and etiology 
of the claimed skin/fungal disorder(s) 
which may be present. 

The claims folder and a separate copy of 
this remand must be made available to 
and be reviewed by the examiner prior 
and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact reviewed in conjunction with 
the examination.  All indicated special 
tests should be undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current skin 
disorder(s)? If so, what is/are the 
diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified skin 
disorder(s) is/are related to military 
service, to include exposure to 
herbicides (Agent Orange) or to the skin 
disorders documented in service 
including the athletes foot documented 
in January 1969 or if existing prior to 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  



In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for a skin 
disability, to include fungal infection.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC, however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim 
for service connection.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


